Exhibit 10.3



















Cole Credit Property Trust III, Inc.
2013 OMNIBUS EMPLOYEE INCENTIVE PLAN






--------------------------------------------------------------------------------





ARTICLE I GENERAL                                1
1.1    Purpose                                1
1.2    Definitions of Certain Terms                        1
1.3    Administration                            7
1.4    Persons Eligible for Awards                        9
1.5    Types of Awards under Plan                        9
1.6    Shares of Common Stock Available for Awards            9
ARTICLE II AWARDS UNDER THE PLAN                    10
2.1    Agreements Evidencing Awards                    10
2.2    No Rights as a Stockholder                        10
2.3    Options                                11
2.4    Stock Appreciation Rights                        12
2.5    Restricted Shares                            13
2.6    Restricted Stock Units                              14
2.7    Dividend Equivalent Rights                        14
2.8    Other Stock-Based Awards                        14
2.9    Cash-Based Awards                            15
2.10    Individual Limitation on Awards                    15
2.11    Qualified Performance-Based Awards                15
ARTICLE III MISCELLANEOUS                            16
3.1    Amendment of the Plan                        16
3.2    Tax Withholding                            16
3.3    Required Consents and Legends                    17
3.4    Right of Offset                            18
3.5    Nonassignability; No Hedging                    18
3.6    Change in Control                            18
3.7    Right of Discharge Reserved                        19
3.8    Nature of Payments                            19
3.9    Non-Uniform Determinations                         20
3.10    Other Payments or Awards                        20
3.11    Plan Headings                                20
3.12    Termination of Plan                            20
3.13    Section 409A                                21
3.14    Governing Law                            22
3.15    Choice of Forum                            22
3.16    Waiver of Jury Trial                            23
3.17    Severability; Entire Agreement                    23
3.18    No Third Party Beneficiaries                        23
3.19    Successors and Assigns of Cole                    23
3.20    Effective Date                                23



-i-

--------------------------------------------------------------------------------



COLE CREDIT PROPERTY TRUST III, INC.
2013 Omnibus Employee Incentive Plan
ARTICLE I
GENERAL
1.1Purpose
The purpose of the Cole Credit Property Trust III, Inc. 2013 Omnibus Employee
Incentive Plan (as amended from time to time, the “Plan”) is to attract, retain
and motivate officers and key employees (including prospective employees),
consultants and others who may perform services for the Company (as hereinafter
defined), to compensate them for their contributions to the long-term
performance of the Company and to encourage them to acquire an ownership
interest in the success of the Company.
1.2
Definitions of Certain Terms

For purposes of the Plan, the following terms have the meanings set forth below:
1.2.1“Award” means an award made pursuant to the Plan.
1.2.2“Award Agreement” means the written document by which each Award is
evidenced, and which may, but need not be (as determined by the Committee)
executed or acknowledged by a Grantee as a condition to receiving an Award or
the benefits under an Award, and which sets forth the terms and provisions
applicable to Awards granted under the Plan to such Grantee. Any reference
herein to an agreement in writing will be deemed to include an electronic
writing to the extent permitted by applicable law.
1.2.3“Board” means the Board of Directors of Cole.
1.2.4“Business Combination” has the meaning provided in the definition of Change
in Control.
1.2.5“Certificate” means a stock certificate (or other appropriate document or
evidence of ownership) representing shares of Common Stock.
1.2.6“Cause” means (a) with respect to a Grantee employed pursuant to a written
employment agreement in effect on the date of the Grantee's termination, which
agreement includes a definition of “Cause,” “Cause” as defined in that
agreement, or (b) with respect to any other Grantee, unless otherwise provided
in an Award Agreement:
(a)Grantee's conviction of, or entry of a plea of guilty or nolo contendere with
respect to, (A) a felony (other than with respect to driving under the
influence) or (B) a crime involving moral turpitude, fraud, forgery,
embezzlement, or similar conduct under the laws of the United States or any
state thereof or under the laws of any other jurisdiction;



--------------------------------------------------------------------------------



(b)Grantee's attempted commission of, or participation in, a fraud or act of
dishonesty against Cole or any Subsidiary or any client of Cole or of any
Subsidiary;
(c)Grantee's intentional, material violation of any material contract or
agreement between the Grantee and Cole or any Subsidiary or any generally
applicable code of conduct which is distributed in writing to the Company's
employees;
(d)any act or omission by Grantee involving malfeasance or gross negligence in
the performance of Grantee's duties and responsibilities to the material
detriment of the Company; or
(e)Grantee's disqualification or bar by any governmental or self-regulatory
authority from serving in the capacity required by his or her job description or
such Grantee's loss of any governmental or self-regulatory license that is
reasonably necessary for such Grantee to perform his or her duties or
responsibilities, in each case as an Employee or a Consultant, as applicable, of
the Company.
1.2.7“Change in Control” means the occurrence of any one of the following
events:
(a)individuals who, immediately following the Effective Date, constitute the
Board (the “Incumbent Directors”) cease for any reason to constitute at least a
majority of the Board, provided that any person becoming a director subsequent
to the Effective Date, whose election or nomination for election was approved by
a vote of at least a majority of the Incumbent Directors then on the Board
(either by a specific vote or by approval of the proxy statement of Cole in
which such person is named as a nominee for director, without written objection
to such nomination) shall be an Incumbent Director; provided, however, that no
individual initially elected or nominated as a director of Cole as a result of
an actual or threatened election contest with respect to directors or as a
result of any other actual or threatened solicitation of proxies or consents by
or on behalf of any person other than the Board shall be deemed to be an
Incumbent Director;
(b)any “person” (as such term is defined in Section 3(a)(9) of the Exchange Act
and as used in Sections 13(d)(3) and 14(d)(2) of the Exchange Act), is or
becomes a “beneficial owner” (as defined in Rule 13d‑3 under the Exchange Act),
directly or indirectly, of securities of Cole representing 30% or more of the
combined voting power of Cole's then outstanding securities eligible to vote for
the election of the Board (“Cole Voting Securities”); provided, however, that
the event described in this paragraph (b) shall not be deemed to be a Change in
Control by virtue of an acquisition of Cole Voting Securities:  (A) by Cole or
any Subsidiary (B) by any employee benefit plan (or related trust) sponsored or
maintained by Cole or any Subsidiary, (C) by any underwriter temporarily holding
securities pursuant to an offering of such securities, (D) by Christopher H.
Cole or any group or entity of which Christopher H. Cole is a member or
participant, or (E) pursuant to a Non-Qualifying Transaction (as defined in
paragraph (c) of this definition);

2

--------------------------------------------------------------------------------



(c)the consummation of a merger, consolidation, statutory share exchange or
similar form of corporate transaction involving Cole that requires the approval
of Cole's stockholders, whether for such transaction or the issuance of
securities in the transaction, or sale of all or substantially all of Cole's
assets (a “Business Combination”), unless immediately following such Business
Combination: (A) more than 50% of the total voting power of (x) the entity
resulting from such Business Combination (the “Surviving Entity”), or (y) if
applicable, the ultimate parent corporation that directly or indirectly has
beneficial ownership of at least 95% of the voting power, is directly or
indirectly represented by Cole Voting Securities that were outstanding
immediately prior to such Business Combination (or, if applicable, is directly
or indirectly represented by shares into which such Cole Voting Securities were
converted pursuant to such Business Combination), and such voting power among
the holders thereof is in substantially the same proportion as the voting power
of such Cole Voting Securities among the holders thereof immediately prior to
the Business Combination, (B) no person (other than (I) any employee benefit
plan (or related trust) sponsored or maintained by the Surviving Entity or the
parent or (II) Christopher H. Cole or any group or entity of which Christopher
H. Cole is a member or participant), is or becomes the beneficial owner,
directly or indirectly, of 30% or more of the total voting power of the
outstanding voting securities eligible to elect directors of the parent (or, if
there is no parent, the Surviving Entity) and (C) at least a majority of the
members of the board of directors of the parent (or, if there is no parent, the
Surviving Entity) following the consummation of the Business Combination were
Incumbent Directors at the time of the approval by the Board of the execution of
the initial agreement providing for such Business Combination (any Business
Combination which satisfies all of the criteria specified in (A), (B) and (C) of
this paragraph (c) shall be deemed to be a “Non-Qualifying Transaction”); or
(d)the stockholders of Cole approve a plan of complete liquidation or
dissolution of Cole.
1.2.8“Code” means the Internal Revenue Code of 1986, as amended from time to
time, or any successor thereto, and the applicable rulings and regulations
thereunder.
1.2.9“Cole” means Cole Credit Property Trust III, Inc. or a successor entity
contemplated by Section 3.6.
1.2.10“Cole Voting Securities” has the meaning provided in the definition of
Change in Control.
1.2.11“Committee” has the meaning set forth in Section 1.3.1.
1.2.12“Common Stock” means the common stock of the Company, par value $0.01 per
share, and any other securities or property issued in exchange therefor or in
lieu thereof pursuant to Section 1.6.3.
1.2.13“Company” means Cole and any of its Subsidiaries.

3

--------------------------------------------------------------------------------



1.2.14“Consent” has the meaning set forth in Section 3.3.2.
1.2.15“Consultant” means any individual who provides bona fide consulting or
advisory services to the Company (other than in respect of service as a
non-employee director of Cole) pursuant to a written agreement.
1.2.16“Covered Person” has the meaning set forth in Section 1.3.4.
1.2.17“Effective Date” has the meaning set forth in Section 3.20.
1.2.18“Employee” means an active employee of the Company.
1.2.19“Employment” means a Grantee's performance of services for the Company, as
determined by the Committee. The terms “employ” and “employed” will have their
correlative meanings. The Committee in its sole discretion may determine (a)
whether and when a Grantee's leave of absence results in a termination of
Employment, (b) whether and when a change in a Grantee's association with the
Company results in a termination of Employment and (c) the impact, if any, of
any such leave of absence or change in association on outstanding Awards. Unless
expressly provided otherwise, any references in the Plan or any Award Agreement
to a Grantee's Employment being terminated will include both voluntary and
involuntary terminations. Notwithstanding the foregoing, with respect to any
Award subject to Section 409A (and not exempt therefrom), a termination of
Employment occurs when a Grantee experiences a “separation from service” (as
such term is defined under Section 409A).
1.2.20“Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time, or any successor thereto, and the applicable rules and regulations
thereunder.
1.2.21“Fair Market Value” means, with respect to a share of Common Stock, the
closing price reported for the Common Stock on the applicable date as reported
on the New York Stock Exchange or, if not so reported, as determined in
accordance with a valuation methodology approved by the Committee, unless
determined as otherwise specified herein. For purposes of the grant of any
Award, the applicable date will be the trading day on which the Award is granted
or, if the date the Award is granted is not a trading day, the trading day
immediately prior to the date the Award is granted. For purposes of the exercise
of any Award, the applicable date is the date a notice of exercise is received
by the Company or, if such date is not a trading day, the trading day
immediately following the date a notice of exercise is received by the Company.
1.2.22“Good Reason” means (a) with respect to a Grantee employed pursuant to a
written employment agreement in effect on the date of the Grantee's termination,
which agreement includes a definition of “Cause,” “Cause” as defined in that
agreement, or (b) with respect to any other Grantee, unless otherwise provided
in an Award Agreement, and in the absence of written consent of a Grantee:

4

--------------------------------------------------------------------------------



(a)there is a material and adverse change in the Grantee's position or authority
with Cole or any Subsidiary, other than an isolated and insubstantial action not
taken in bad faith;
(b)there is a diminution of the Grantee's base salary in effect immediately
before a Change in Control by more than 10%, unless such diminution applies to
all similarly situated employees; or
(c)there is a relocation that would result in the Grantee's principal location
of employment being moved thirty-five (35) miles or more away from his or her
current principal location and, as a result, the Grantee's commute increasing by
thirty-five (35) miles or more.
Notwithstanding the foregoing, placing the Grantee on a paid leave for up to 90
days, pending the determination of whether there is a basis to terminate the
Grantee for Cause, shall not constitute a Good Reason event. If the Grantee does
not deliver to Cole a written notice of termination within 30 days after the
Grantee has knowledge that an event constituting Good Reason has occurred, the
event will no longer constitute Good Reason. In addition, the Grantee must give
Cole and 90 days to cure the event constituting Good Reason from the date Cole
receives such written notice of termination.
1.2.23“Grantee” means an Employee or Consultant who receives an Award.
1.2.24“Incentive Stock Option” means a stock option to purchase shares of Common
Stock that is intended to be an “incentive stock option” within the meaning of
Sections 421 and 422 of the Code, as now constituted or subsequently amended, or
pursuant to a successor provision of the Code, and which is designated as an
Incentive Stock Option in the applicable Award Agreement.
1.2.25“Incumbent Directors” has the meaning provided in the definition of Change
in Control.
1.2.26“Non-Qualifying Transaction” has the meaning provided in the definition of
Change in Control.
1.2.27“Outside Directors” has the meaning set forth in Section 2.11.
1.2.28“Performance Goals” means the goals determined by the Committee, in its
discretion, to be applicable to a Grantee with respect to an Award. As
determined by the Committee, the Performance Goals applicable to an Award may
provide for a targeted level or levels of achievement using certain Company or
individual performance measures. The Performance Goals may differ from Grantee
to Grantee and from Award to Award. Any criteria used may be measured in
absolute terms or relative to comparative companies. Such Performance Goals may
include, but are not limited to: (i) enterprise value or value creation targets;
(ii) revenue; (iii) after-tax or pre-tax profits (including net operating profit
after taxes) or net income, including without limitation that attributable to
continuing and/or other

5

--------------------------------------------------------------------------------



operations; (iv) operational cash flow or earnings before income tax or other
exclusions (including free cash flow, cash flow per share or earnings before
interest, taxes, depreciation and amortization); (v) reduction of, or other
specified objectives with regard to limiting the level of increase in, all or a
portion of the Company's bank debt or other long-term or short-term public or
private debt or other similar financial obligations of the Company, which may be
calculated net of cash balances and/or other offsets and adjustments as may be
established by the Committee; (vi) earnings per share, earnings per diluted
share or earnings per share from continuing operations; (vii) return on capital
employed (including, without limitation, return on invested capital or return on
committed capital) or return on assets; (viii) return on stockholder equity;
(ix) market share or market penetration; (x) fair market value of the Shares;
(xi) the growth in the value of an investment in Common Stock assuming the
reinvestment of dividends; (xii) reduction of, or other specified objectives
with regard to limiting the level of or increase in, all or a portion of
controllable expenses or costs or other expenses or costs (including selling,
general and administrative expenses of costs (excluding advertising)); (xiii)
economic value added targets based on a cash flow return on investment formula;
(xiv) customer service measures or indices (including net promoter score); (xv)
new orders; (xvi) objectively identified strategic business criteria, including
business expansion goals, leasing or other occupancy measures and goals relating
to acquisitions, dispositions or strategic transactions; (xvii) lease up
performance or other occupancy measures; (xviii) increase or rate of increase in
funds from operations; (xix) increase or rate of increase in funds from
operations per share; or (xx) the Company's published ranking against its peer
companies, including based on shareholder return or increase in funds from
operations per share.
1.2.29“Plan Action” has the meaning set forth in Section 3.3.1.
1.2.30“Qualified Performance-Based Award” means an Award intended to qualify for
the Section 162(m) Exemption.
1.2.31“Section 16(b)” has the meaning set forth in Section 1.3.3.
1.2.32“Section 162(m) Exemption” means the exemption from the limitation on
deductibility imposed by Section 162(m) of the Code that is set forth in Section
162(m)(4)(C) of the Code, including any amendments or successor provisions to
that section, and any regulations and other administrative guidance thereunder,
in each case as they may be from time to time amended or interpreted through
further administrative guidance.
1.2.33“Section 409A” means Section 409A of the Code, including any amendments or
successor provisions to that section, and any regulations and other
administrative guidance thereunder, in each case as they may be from time to
time amended or interpreted through further administrative guidance.
1.2.34“Securities Act” means the Securities Act of 1933, as amended from time to
time, or any successor thereto, and the applicable rules and regulations
thereunder.

6

--------------------------------------------------------------------------------



1.2.35“Subsidiary” means any entity in which Cole has a direct or indirect
ownership interest of 50% or more of the total combined voting power of the then
outstanding securities or interests of such corporation or other entity entitled
to vote generally in the election of directors, or in which Cole has the right
to receive 50% or more of the distribution of profits or 50% of the assets upon
liquidation or dissolution.
1.2.36“Surviving Entity” has the meaning provided in the definition of Change in
Control.
1.2.37“Ten Percent Stockholder” means a person owning stock possessing more than
10% of the total combined voting power of all classes of stock of Cole and of
any Subsidiary.
1.3Administration
1.3.1The Compensation Committee of the Board, or such other committee of the
Board as the Board may designate (as constituted from time to time, and
including any successor committee, the “Committee”), will administer the Plan.
In particular, the Committee will have the authority in its sole discretion to:
a.exercise all of the powers granted to it under the Plan;
b.construe, interpret and implement the Plan and all Award Agreements;
c.prescribe, amend and rescind rules and regulations relating to the Plan,
including rules governing the Committee's own operations;
d.make all determinations necessary or advisable in administering the Plan;
e.correct any defect, supply any omission and reconcile any inconsistency in the
Plan;
f.amend the Plan to reflect changes in applicable law but, subject to Section
1.6.3 or as otherwise specifically provided herein, no such amendment shall
adversely impair the rights of the Grantee of any Award without the Grantee's
consent;
g.grant Awards and determine who will receive Awards, when such Awards will be
granted and the terms of such Awards, including setting forth provisions with
regard to the effect of a termination of Employment on such Awards;
h.amend any outstanding Award Agreement in any respect, including, without
limitation, to (1) accelerate the time or times at which the Award becomes
vested, unrestricted or may be exercised (and, in connection with such
acceleration, the Committee may provide that any shares of Common Stock acquired
pursuant to such Award will be restricted shares, which are subject to vesting,
transfer, forfeiture or repayment provisions similar to those in the Grantee's
underlying Award), (2) accelerate the time or times at which shares of Common
Stock are delivered under the Award (and,

7

--------------------------------------------------------------------------------



without limitation on the Committee's rights, in connection with such
acceleration, the Committee may provide that any shares of Common Stock
delivered pursuant to such Award will be restricted shares, which are subject to
vesting, transfer, forfeiture or repayment provisions similar to those in the
Grantee's underlying Award), (3) waive or amend any goals, restrictions or
conditions set forth in such Award Agreement, or impose new goals, restrictions
and conditions or (4) reflect a change in the Grantee's circumstances (e.g., a
change to part-time employment status or a change in position, duties or
responsibilities), provided that, subject to Section 1.6.3 or as otherwise
specifically provided herein, no such amendment shall adversely impair the
rights of the Grantee of any Award without the Grantee's consent; and
i.determine at any time whether, to what extent and under what circumstances and
method or methods (1) Awards may be (A) settled in cash, shares of Common Stock,
other securities, other Awards or other property (in which event, the Committee
may specify what other effects such settlement will have on the Grantee's Award,
including the effect on any repayment provisions under the Plan or Award
Agreement), (B) exercised or (C) canceled, forfeited or suspended, (2) shares of
Common Stock, other securities, other Awards or other property and other amounts
payable with respect to an Award may be deferred either automatically or at the
election of the Grantee thereof or of the Committee, (3) to the extent permitted
under applicable law, loans (whether or not secured by Common Stock) may be
extended by the Company with respect to any Awards and (4) Awards may be settled
by Cole, any of its Subsidiaries or affiliates or any of its or their designees.
1.3.2Actions of the Committee may be taken by the vote of a majority of its
members present at a meeting (which may be held telephonically). Any action may
be taken by a written instrument signed by a majority of the Committee members,
and action so taken will be fully as effective as if it had been taken by a vote
at a meeting. The determination of the Committee on all matters relating to the
Plan or any Award Agreement will be final, binding and conclusive. The Committee
may allocate among its members and delegate to any person who is not a member of
the Committee or to any administrative group within the Company, any of its
powers, responsibilities or duties.
1.3.3Notwithstanding anything to the contrary contained herein, the provisions
of this Plan are intended to ensure that no transaction under the Plan is
subject to (and all such transactions will be exempt from) the short-swing
recovery rules of Section 16(b) of the Exchange Act (“Section 16(b)”).
Accordingly, the composition of the Committee shall be subject to such
limitations as the Board deems appropriate to permit transactions pursuant to
this Plan to be exempt (pursuant to Rule 16b-3 promulgated under the Exchange
Act) from Section 16(b), and no delegation of authority by the Committee shall
be permitted if such delegation would cause any such transaction to be subject
to (and not exempt from) Section 16(b).
1.3.4No Employee or member of the Board (each such person, a “Covered Person”)
will have any liability to any person (including any Grantee) for any action
taken or omitted to

8

--------------------------------------------------------------------------------



be taken or any determination made in good faith with respect to the
administration of the Plan, including the grant of Awards hereunder. Each
Covered Person will be indemnified and held harmless by Cole against and from
(a) any loss, cost, liability or expense (including attorneys' fees) that may be
imposed upon or incurred by such Covered Person in connection with or resulting
from any action, suit or proceeding to which such Covered Person may be a party
or in which such Covered Person may be involved by reason of any action taken or
omitted to be taken under the Plan or any Award Agreement, in each case, in good
faith and (b) any and all amounts paid by such Covered Person, with Cole's
approval, in settlement thereof, or paid by such Covered Person in satisfaction
of any judgment in any such action, suit or proceeding against such Covered
Person, provided that Cole will have the right, at its own expense, to assume
and defend any such action, suit or proceeding and, once Cole gives notice of
its intent to assume the defense, Cole will have sole control over such defense
with counsel of Cole's choice. The foregoing right of indemnification will not
be available to a Covered Person to the extent that a court of competent
jurisdiction in a final judgment or other final adjudication, in either case,
not subject to further appeal, determines that the acts or omissions of such
Covered Person giving rise to the indemnification claim resulted from such
Covered Person's bad faith, fraud or willful misconduct. The foregoing right of
indemnification will not be exclusive of any other rights of indemnification to
which Covered Persons may be entitled under The Third Articles of Amendment &
Restatement of Cole and Cole's Amended and Restated Bylaws (each as may be
amended from time to time), as a matter of law, or otherwise, or any other power
that Cole may have to indemnify such persons or hold them harmless.
1.4Persons Eligible for Awards
Awards under the Plan may be made to Employees and, for Awards other than
Incentive Stock Options, Consultants (other than non-employee directors of
Cole).
1.5
Types of Awards under Plan

Awards may be made under the Plan in the form of any of the following, in each
case in respect of Common Stock: (a) stock options, (b) stock appreciation
rights, (c) restricted shares, (d) restricted stock units, (e) dividend
equivalent rights, (f) other stock-based or stock-related Awards (including
performance awards), and (g) cash-based Awards that the Committee determines to
be consistent with the purposes of the Plan and the interests of the Company.
1.6
Shares of Common Stock Available for Awards

1.6.1Common Stock Subject to the Plan. Subject to the other provisions of this
Section 1.6, the total number of shares of Common Stock that may be issued
pursuant to Awards under the Plan is 40,196,534. Such shares of Common Stock
may, in the discretion of the Committee, be either authorized but unissued
shares or shares previously issued and reacquired by Cole. Shares of Common
Stock issued in connection with awards that are assumed, converted or
substituted as a result of the Company's acquisition of another company
(including by way of merger, combination or similar transaction) will not count
against the number of shares that may be issued under the Plan. Notwithstanding
the

9

--------------------------------------------------------------------------------



foregoing, the maximum aggregate number of shares available for issuance
pursuant to Incentive Stock Options under the Plan is 2,000,000.
1.6.2Replacement of Shares. If any Award is forfeited, expires, terminates or
otherwise lapses, in whole or in part, without the delivery of Common Stock,
then the shares of Common Stock covered by such forfeited, expired, terminated
or lapsed award will again be available for grant under the Plan. For the
avoidance of doubt, the following will not again become available for issuance
under the Plan: (A) any shares of Common Stock withheld in respect of taxes, (B)
any shares tendered or withheld to pay the exercise price of stock options, (C)
any shares repurchased by the Company from the Grantee with the proceeds from
the exercise of stock options and (D) any shares subject to stock appreciation
rights but not issued on exercise as a result of the operation of Section 2.4.4.
1.6.3Adjustments. The Committee will adjust the number of shares of Common Stock
authorized pursuant to Section 1.6.1, adjust the individual Grantee limitations
set forth in Sections 2.3.1 and 2.4.1 and 2.10 and adjust the terms of any
outstanding Awards (including, without limitation, the number of shares of
Common Stock covered by each outstanding Award, the type of property to which
the Award relates and the exercise or strike price of any Award), in such manner
as it deems appropriate (including, without limitation, by payment of cash) to
prevent the enlargement or dilution of rights, or otherwise as it deems
appropriate, for any increase or decrease in the number of issued shares of
Common Stock (or issuance of shares of stock other than shares of Common Stock)
resulting from a recapitalization, stock split, reverse stock split, stock
dividend, spinoff, splitup, combination, reclassification or exchange of shares
of Common Stock, merger, consolidation, rights offering, separation,
reorganization or liquidation, or any other change in the corporate structure or
shares of Cole, including any extraordinary dividend or extraordinary
distribution. After any adjustment made pursuant to this Section 1.6.3, the
number of shares of Common Stock subject to each outstanding Award will be
rounded down to the nearest whole number.
ARTICLE II
AWARDS UNDER THE PLAN
2.1Agreements Evidencing Awards
Each Award granted under the Plan will be evidenced by an Award Agreement that
will contain such provisions and conditions as the Committee deems appropriate.
Unless otherwise provided herein, the Committee may grant Awards in tandem with
or in substitution for or in satisfaction of any other Award or Awards granted
under the Plan or any award granted under any other plan of Cole. By accepting
an Award pursuant to the Plan, a Grantee thereby agrees that the Award will be
subject to all of the terms and provisions of the Plan and the applicable Award
Agreement.
2.2
No Rights as a Stockholder

No Grantee (or other person having rights pursuant to an Award) will have any of
the rights of a stockholder of Cole with respect to shares of Common Stock
subject to an Award until

10

--------------------------------------------------------------------------------



the delivery of such shares. Except as otherwise provided in Section 1.6.3, no
adjustments will be made for dividends, distributions or other rights (whether
ordinary or extraordinary, and whether in cash, Common Stock, other securities
or other property) for which the record date is before the date the Certificates
for the shares are delivered, or in the event the Committee elects to use
another system, such as book entries by the transfer agent, before the date in
which such system evidences the Grantee's ownership of the shares.
2.3
Options

2.3.1Grant. Stock options may be granted to eligible recipients in such number
and at such times during the term of the Plan as the Committee may determine;
provided, however, that the maximum number of shares of Common Stock as to which
stock options may be granted under the Plan to any one individual in any one
calendar year may not exceed 2,000,000 (as adjusted pursuant to the provisions
of Section 1.6.3).
2.3.2Incentive Stock Options. At the time of grant, the Committee will determine
(a) whether all or any part of a stock option granted to an eligible Employee is
intended to be an Incentive Stock Option and (b) the number of shares subject to
such Incentive Stock Option; provided, however, that (1) the aggregate Fair
Market Value (determined as of the time the option is granted) of the stock with
respect to which Incentive Stock Options are exercisable for the first time by
an eligible Employee during any calendar year (under all such plans of Cole and
of any Subsidiary) will not exceed $100,000 and (2) no Incentive Stock Option
(other than an Incentive Stock Option that may be assumed or issued by the
Company in connection with a transaction to which Section 424(a) of the Code
applies) may be granted to a person who is not eligible to receive an Incentive
Stock Option under the Code. The form of any stock option which is entirely or
in part intended to be an Incentive Stock Option will clearly indicate that such
stock option is intended to be an Incentive Stock Option or, if applicable, the
number of shares subject to the portion of the option intended to be an
Incentive Stock Option. No Incentive Stock Options may be granted unless
stockholder approval is obtained in accordance with the regulations promulgated
under Section 422 of the Code.
2.3.3Exercise Price. The exercise price per share with respect to each stock
option will be determined by the Committee but will not be less than the Fair
Market Value of the Common Stock (or, in the case of an Incentive Stock Option
granted to a Ten Percent Stockholder, 110% of the Fair Market Value).
2.3.4Term of Stock Option. In no event will any stock option be exercisable
after the expiration of ten years (or, in the case of an Incentive Stock Option
granted to a Ten Percent Stockholder, five years) from the date on which the
stock option is granted.
2.3.5Exercise of Stock Option and Payment for Shares. A stock option may be
exercised at such time or times and subject to such terms and conditions as will
be determined by the Committee at the time the stock option is granted and set
forth in the Award Agreement. Subject to any limitations in the applicable Award
Agreement, any shares not acquired pursuant to the exercise of a stock option on
the applicable vesting date may be acquired

11

--------------------------------------------------------------------------------



thereafter at any time before the final expiration of the stock option. To
exercise a stock option, the Grantee must give written notice to Cole specifying
the number of shares to be acquired and accompanied by payment of the full
purchase price therefor (i) in cash or by certified or official bank check or in
another form as determined by the Company, including: (a) personal check, (b)
shares of Common Stock, based on the Fair Market Value as of the exercise date,
of the same class as those to be granted by exercise of the stock option, (c)
any other form of consideration approved by the Company and permitted by
applicable law and (d) any combination of the foregoing or (ii) at the election
of the Grantee and to the extent permitted by applicable law, by a cashless
exercise procedure (a) by Cole withholding a sufficient number of shares of
Common Stock to pay the exercise price per share (based on the Fair Market Value
as of the exercise date) or (b) through an independent broker-dealer. Any person
exercising a stock option will make such representations and agreements and
furnish such information as the Committee may in its discretion deem necessary
or desirable to assure compliance by Cole, on terms acceptable to Cole, with the
provisions of the Securities Act and any other applicable legal requirements.
The Committee may, in its sole discretion, also take whatever additional actions
it deems appropriate to effect such compliance including, without limitation,
placing legends on share certificates and issuing stop transfer notices to
agents and registrars. If a Grantee so requests, shares acquired pursuant to the
exercise of a stock option may be issued in the name of the Grantee and another
jointly with the right of survivorship. If the method of payment employed upon
exercise so requires, and if applicable law permits, a Grantee may direct Cole
to deliver the share certificate(s) to the Grantee's broker-dealer.
2.3.6Repricing. Except as otherwise permitted by Section 1.6.3, reducing the
exercise price of stock options issued and outstanding under the Plan, including
through amendment, cancellation in exchange for the grant of a substitute Award
or repurchase for cash or other consideration (in each case that has the effect
of reducing the exercise price), will require approval of Cole's stockholders.
2.4Stock Appreciation Rights
2.4.1Grant. Stock appreciation rights may be granted to eligible recipients in
such number and at such times during the term of the Plan as the Committee may
determine; provided, however, that the maximum number of shares of Common Stock
as to which stock appreciation rights may be granted under the Plan to any one
individual in any one calendar year may not exceed 2,000,000 (as adjusted
pursuant to the provisions of Section 1.6.3).
2.4.2Exercise Price. The exercise price per share with respect to each stock
appreciation right will be determined by the Committee but will not be less than
the Fair Market Value of the Common Stock.
2.4.3Term of Stock Appreciation Right. In no event will any stock appreciation
right be exercisable after the expiration of ten years from the date on which
the stock appreciation right is granted.
2.4.4Exercise of Stock Appreciation Right and Delivery of Shares. Each stock
appreciation right may be exercised in such installments as may be determined in
the Award

12

--------------------------------------------------------------------------------



Agreement at the time the stock appreciation right is granted. Subject to any
limitations in the applicable Award Agreement, any stock appreciation rights not
exercised on the applicable installment date may be exercised thereafter at any
time before the final expiration of the stock appreciation right. To exercise a
stock appreciation right, the Grantee must give written notice to Cole
specifying the number of stock appreciation rights to be exercised. Upon
exercise of stock appreciation rights, shares of Common Stock, cash or other
securities or property, or a combination thereof, as specified by the Committee
equal in value to (a) the excess of (1) the Fair Market Value of the Common
Stock on the date of exercise over (2) the exercise price of such stock
appreciation right multiplied by (b) the number of stock appreciation rights
exercised will be delivered to the Grantee. Any person exercising a stock
appreciation right will make such representations and agreements and furnish
such information as the Committee may in its discretion deem necessary or
desirable to assure compliance by Cole, on terms acceptable to Cole, with the
provisions of the Securities Act and any other applicable legal requirements.
The Committee may, in its sole discretion, also take whatever additional actions
it deems appropriate to effect such compliance including, without limitation,
placing legends on share certificates and issuing stop transfer notices to
agents and registrars. If a Grantee so requests, shares purchased may be issued
in the name of the Grantee and another jointly with the right of survivorship.
2.4.5Repricing. Except as otherwise permitted by Section 1.6.3, reducing the
exercise price of stock appreciation rights issued and outstanding under the
Plan, including through amendment, cancellation in exchange for the grant of a
substitute Award or repurchase for cash or other consideration (in each case
that has the effect of reducing the exercise price), will require approval of
Cole's stockholders.
2.5Restricted Shares
2.5.1Grants. Subject to Section 2.10, the Committee may grant or offer for sale
restricted shares in such amounts and subject to such terms and conditions as
the Committee may determine. The terms and conditions set forth by the Committee
in the applicable Award Agreement may relate to vesting and nontransferability
restrictions that will lapse upon the achievement of one or more goals related
to the completion of service by the Grantee or the achievement of Performance
Goals, as determined by the Committee at the time of grant. Upon the delivery of
such shares, the Grantee will have the rights of a stockholder with respect to
the restricted shares, subject to any other restrictions and conditions as the
Committee may include in the applicable Award Agreement. Each Grantee of an
Award of restricted shares will be issued a Certificate in respect of such
shares, unless the Committee elects to use another system, such as book entries
by the transfer agent, as evidencing ownership of such shares. In the event that
a Certificate is issued in respect of restricted shares, such Certificate may be
registered in the name of the Grantee but will be held by Cole or its designated
agent until the time the restrictions lapse.
2.5.2Right to Vote and Receive Dividends on Restricted Shares. Each Grantee of
an Award of restricted shares will, during the period of restriction, be the
beneficial and record owner of such restricted shares and will have full voting
rights with respect thereto. Unless the

13

--------------------------------------------------------------------------------



Committee determines otherwise in an Award Agreement, during the period of
restriction, all ordinary cash dividends or other ordinary distributions paid
upon any restricted share will be paid to the relevant Grantee (any
extraordinary dividends or other extraordinary distributions will be treated in
accordance with Section 1.6.3).
2.6Restricted Stock Units
Subject to Section 2.10, the Committee may grant Awards of restricted stock
units in such amounts and subject to such terms and conditions as the Committee
may determine. A Grantee of a restricted stock unit will have only the rights of
a general unsecured creditor of Cole until delivery of shares of Common Stock,
cash or other securities or property is made as specified in the applicable
Award Agreement. The terms and conditions set forth by the Committee in the
applicable Award Agreement may relate to vesting and nontransferability
restrictions that will lapse upon the achievement of one or more goals related
to the completion of service by the Grantee or the achievement of Performance
Goals, as determined by the Committee at the time of grant. On the delivery date
specified in the Award Agreement, the Grantee of each restricted stock unit not
previously forfeited or terminated will receive one share of Common Stock, cash
or other securities or property equal in value to a share of Common Stock or a
combination thereof, as specified by the Committee.
2.7
Dividend Equivalent Rights

The Committee may include in the Award Agreement with respect to any Award a
dividend equivalent right entitling the Grantee to receive amounts equal to all
or any portion of the regular cash dividends that would be paid on the shares of
Common Stock covered by such Award if such shares had been delivered pursuant to
such Award. The Grantee of a dividend equivalent right will have only the rights
of a general unsecured creditor of Cole until payment of such amounts is made as
specified in the applicable Award Agreement. In the event such a provision is
included in an Award Agreement, the Committee will determine whether such
payments will be made in cash, in shares of Common Stock or in another form, the
time or times at which they will be made, and such other terms and conditions as
the Committee will deem appropriate.
2.8
Other Stock-Based Awards

Subject to Section 2.10, the Committee may grant other types of stock-based or
stock-related Awards (including the grant or offer for sale of unrestricted
shares of Common Stock and the grant of performance based awards) in such
amounts and subject to such terms and conditions as the Committee may determine.
The terms and conditions set forth by the Committee in the applicable Award
Agreement may relate to vesting and nontransferability restrictions that will
lapse upon the achievement of one or more goals related to the completion of
service by the Grantee or the achievement of Performance Goals, as determined by
the Committee at the time of grant. Such Awards may entail the transfer of
actual shares of Common Stock to Award recipients and may include Awards
designed to comply with or take advantage of the applicable local laws of
jurisdictions other than the United States.

14

--------------------------------------------------------------------------------



2.9
Cash-Based Awards

Subject to Section 2.10, the Committee may grant cash-based Awards in such
amounts and subject to such terms and conditions as the Committee may determine.
Cash-Based Awards that are Qualified Performance-Based Awards shall be subject
to the provisions of Section 2.11.
2.10
Individual Limitation on Awards

The maximum number of shares of Common Stock as to which restricted shares,
restricted stock units and other types of stock-based or stock-related Awards
(including any associated dividend equivalent rights), that are, in each case,
Qualified Performance-Based Awards, may be granted under the Plan to any one
individual in any one calendar year may not exceed 2,000,000 (as adjusted
pursuant to the provisions of Section 1.6.3). In addition, no individual may be
granted in any calendar year cash-based Awards that are Qualified
Performance-Based Awards that have an aggregate maximum payment value in excess
of $10,000,000.
2.11
Qualified Performance-Based Awards

2.11.1The provisions of this Plan are intended to ensure that all options and
stock appreciation rights granted hereunder to any Employee who is or may be a
“covered employee” (within the meaning of Section 162(m)(3) of the Code) in the
tax year in which such option or stock appreciation right is expected to be
deductible to the Company to qualify for the Section 162(m) Exemption. All such
Awards shall therefore be considered Qualified Performance-Based Awards, and
this Plan shall be interpreted and operated consistent with that intention
(including, without limitation, to require that all such Awards be granted by a
committee composed solely of members who satisfy the requirements for being
“outside directors” for purposes of the Section 162(m) Exemption (“Outside
Directors”)). When granting any Award other than an option or stock appreciation
right, the Committee may designate such Award as a Qualified Performance-Based
Award, based upon a determination that (i) the recipient is or may be a “covered
employee” (within the meaning of Section 162(m)(3) of the Code) with respect to
such Award, and (ii) the Committee wishes such Award to qualify for the Section
162(m) Exemption, and the terms of any such Award (and of the grant thereof)
shall be consistent with such designation (including, without limitation, that
all such Awards be granted by a committee composed solely of Outside Directors).
2.11.2Each Qualified Performance-Based Award (other than an option or stock
appreciation right) shall be earned, vested and/or payable (as applicable) upon
the achievement of one or more written, objective Performance Goals approved by
stockholders in accordance with the Section 162(m) Exemption, together with the
satisfaction of any other conditions, such as continued employment, as approved
by the Committee for a performance period of not less than one year established
by the Committee (i) while the outcome for that performance period is
substantially uncertain and (ii) no more than 90 days after the commencement of
the performance period to which the Performance Goal relates. Notwithstanding
the immediately preceding sentence, (i) the Committee may provide, either in
connection with the grant thereof or by amendment thereafter, that achievement
of the

15

--------------------------------------------------------------------------------



Performance Goals referred to in the immediately preceding sentence will be
waived upon the death or disability of the grantee of such Award, and (ii) the
provisions of Section 3.6 shall apply notwithstanding this Section 2.11.
2.11.3Following the completion of each performance period, the Committee shall
have the sole discretion to determine whether the applicable Performance Goals
have been met with respect to a given Grantee and, if they have, shall so
certify and ascertain the amount of the applicable Qualified Performance-Based
Award. No Qualified Performance-Based Awards will be paid for such performance
period until such certification is made by the Committee. The amount of the
Qualified Performance-Based Award actually paid to a given Grantee may be less
(but not more) than the amount determined by the applicable Performance Goals
formula, at the discretion of the Committee.
2.11.4The full Board shall not be permitted to exercise authority granted to the
Committee to the extent that the grant or exercise of such authority would cause
an Award designated as a Qualified Performance-Based Award not to qualify, or to
cease to qualify, for the Section 162(m) Exemption.
ARTICLE III
MISCELLANEOUS
3.1Amendment of the Plan
3.1.1Unless otherwise provided in the Plan or in an Award Agreement, the Board
may from time to time suspend, discontinue, revise or amend the Plan in any
respect whatsoever but, subject to Section 1.6.3 or as otherwise specifically
provided herein, no such amendment shall materially adversely impair the rights
of the Grantee of any Award without the Grantee's consent.
3.1.2Unless otherwise determined by the Board, stockholder approval of any
suspension, discontinuance, revision or amendment will be obtained only to the
extent necessary to comply with any applicable laws, regulations or rules of a
securities exchange or self-regulatory agency; provided, however, if and to the
extent the Board determines that it is appropriate for Qualified
Performance-Based Awards to meet the Section 162(m) Exemption, no amendment that
would require stockholder approval in order for amounts paid pursuant to the
Plan to constitute performance-based compensation within the meaning of Section
162(m)(4)(C) of the Code will be effective without the approval of Cole's
stockholders as required by Section 162(m) of the Code and, if and to the extent
the Board determines it is appropriate for the Plan to comply with the
provisions of Section 422 of the Code, no amendment that would require
stockholder approval under Section 422 of the Code will be effective without the
approval of Cole's stockholders.
3.2Tax Withholding
Grantees shall be solely responsible for any applicable taxes (including,
without limitation, income and excise taxes) and penalties, and any interest
that accrues thereon, that they

16

--------------------------------------------------------------------------------



incur in connection with the receipt, vesting or exercise of any Award. As a
condition to the delivery of any shares of Common Stock, cash or other
securities or property pursuant to any Award or the lifting or lapse of
restrictions on any Award, or in connection with any other event that gives rise
to a federal or other governmental tax withholding obligation on the part of the
Company relating to an Award (including, without limitation, the Federal
Insurance Contributions Act (FICA) tax), (a) the Company may deduct or withhold
(or cause to be deducted or withheld) from any payment or distribution to a
Grantee whether or not pursuant to the Plan (including shares of Common Stock
otherwise deliverable), (b) the Committee will be entitled to require that the
Grantee remit cash to the Company (through payroll deduction or otherwise) or
(c) the Company may enter into any other suitable arrangements to withhold, in
each case in an amount sufficient in the opinion of the Company to satisfy such
withholding obligation; provided that, to the extent permitted by applicable
law, the Grantee may elect to pay withholding taxes by (i) Cole withholding a
sufficient number of shares of Common Stock to pay the withholding taxes (based
on the Fair Market Value as of the date of the taxable event) or (ii) an
independent broker-dealer arrangement to sell a sufficient number of shares of
Common Stock to pay the withholding taxes; provided, however, that, subject to
Section 3.13, this Section 3.2 shall be implemented in a manner intended to not
result in tax penalties to Grantees under Section 409A of the Code.
3.3
Required Consents and Legends

3.3.1If the Committee at any time determines that any Consent (as hereinafter
defined) is necessary or desirable as a condition of, or in connection with, the
granting of any Award, the delivery of shares of Common Stock or the delivery of
any cash, securities or other property under the Plan, or the taking of any
other action thereunder (each such action, a “Plan Action”), then such Plan
Action will not be taken, in whole or in part, unless and until such Consent
will have been effected or obtained to the full satisfaction of the Committee.
The Committee may direct that any Certificate evidencing shares delivered
pursuant to the Plan will bear a legend setting forth such restrictions on
transferability as the Committee may determine to be necessary or desirable, and
may advise the transfer agent to place a stop transfer order against any
legended shares.
3.3.2The term “Consent” as used in this Article III with respect to any Plan
Action includes (a) any and all listings, registrations or qualifications in
respect thereof upon any securities exchange or under any federal, state, or
local law, or law, rule or regulation of a jurisdiction outside the United
States, (b) any and all written agreements and representations by the Grantee
with respect to the disposition of shares, or with respect to any other matter,
which the Committee may deem necessary or desirable in order to comply with the
terms of any such listing, registration or qualification or to obtain an
exemption from the requirement that any such listing, qualification or
registration be made, (c) any and all other consents, clearances and approvals
in respect of a Plan Action by any governmental or other regulatory body or any
stock exchange or self-regulatory agency, (d) any and all consents by the
Grantee to (i) the Company's supplying to any third party recordkeeper of the
Plan such personal information as the Committee deems advisable to administer
the Plan, (ii) the Company's deducting amounts from the Grantee's wages, or
another arrangement satisfactory to the Committee, to reimburse the

17

--------------------------------------------------------------------------------



Company for advances made on the Grantee's behalf to satisfy certain withholding
and other tax obligations in connection with an Award and (iii) the Company's
imposing sales and transfer procedures and restrictions and hedging restrictions
on shares of Common Stock delivered under the Plan and (e) any and all consents
or authorizations required to comply with, or required to be obtained under,
applicable local law or otherwise required by the Committee. Nothing herein will
require the Company to list, register or qualify the shares of Common Stock on
any securities exchange.
3.4Right of Offset
The Company will have the right to offset against its obligation to deliver
shares of Common Stock (or other property or cash) under the Plan or any Award
Agreement any outstanding amounts (including, without limitation, travel and
entertainment or advance account balances, loans, repayment obligations under
any Awards, or amounts repayable to the Company pursuant to tax equalization,
housing, automobile or other employee programs) that the Grantee then owes to
the Company and any amounts the Committee otherwise deems appropriate pursuant
to any tax equalization policy or agreement. Notwithstanding the foregoing, if
an Award provides for the deferral of compensation within the meaning of Section
409A, the Committee will have no right to offset against its obligation to
deliver shares of Common Stock (or other property or cash) under the Plan or any
Award Agreement if such offset could subject the Grantee to the additional tax
imposed under Section 409A in respect of an outstanding Award.
3.5
Nonassignability; No Hedging

Unless otherwise provided in an Award Agreement, no Award (or any rights and
obligations thereunder) granted to any person under the Plan may be sold,
exchanged, transferred, assigned, pledged, hypothecated or otherwise disposed of
or hedged, in any manner (including through the use of any cash-settled
instrument), whether voluntarily or involuntarily and whether by operation of
law or otherwise, other than by will or by the laws of descent and distribution,
and all such Awards (and any rights thereunder) will be exercisable during the
life of the Grantee only by the Grantee or the Grantee's legal representative.
Notwithstanding the foregoing, the Committee may permit, under such terms and
conditions that it deems appropriate in its sole discretion, a Grantee to
transfer any Award to any person or entity that the Committee so determines. Any
sale, exchange, transfer, assignment, pledge, hypothecation, or other
disposition in violation of the provisions of this Section 3.5 will be null and
void and any Award which is hedged in any manner will immediately be forfeited.
All of the terms and conditions of the Plan and the Award Agreements will be
binding upon any permitted successors and assigns.
3.6
Change in Control

3.6.1Unless otherwise determined by the Committee (or unless otherwise set forth
in an employment agreement or an Award Agreement), if a Grantee's Employment is
terminated by Cole or any successor entity thereto without Cause, or if the
Grantee terminates employment for Good Reason, in each case upon or within two
years after a Change in Control, each Award granted to such Grantee prior to
such Change in Control shall become fully vested (including the lapsing of all
restrictions and conditions) and, as applicable, exercisable as of the date of
such

18

--------------------------------------------------------------------------------



termination of Employment, and any shares of Common Stock deliverable pursuant
to restricted stock units shall be delivered promptly (but no later than 15
days) following such Grantee's termination of Employment.
3.6.2In the event of a Change in Control, a Grantee's Award shall be treated in
accordance with one or more of the following methods as determined by the
Committee in its sole discretion and, subject to Section 3.13, in a manner
determined by the Committee to not result in tax penalties to the Grantee under
Section 409A of the Code: (i) provide for assumption of or the issuance of
substitute awards that will substantially preserve the otherwise applicable
terms of any affected Awards previously granted under the Plan, as determined by
the Committee in its sole discretion; (ii) cancel such awards for fair value (as
determined in the sole discretion of the Committee) which, in the case of stock
options and stock appreciation rights, may equal the excess, if any, of the
value of the consideration to be paid in the Change in Control transaction to
holders of the same number of shares of Common Stock subject to such stock
options or stock appreciation rights over the aggregate exercise price of such
stock options or stock appreciation rights, as the case may be; or (iii) provide
that for a period of at least 20 days prior to the Change in Control, any stock
options or stock appreciation rights will be exercisable as to all shares of
Common Stock subject thereto (but any such exercise will be contingent upon and
subject to the occurrence of the Change in Control and if the Change in Control
does not take place within a specified period after giving such notice for any
reason whatsoever, the exercise will be null and void) and that any stock
options or stock appreciation rights not exercised prior to the consummation of
the Change in Control will terminate and be of no further force and effect as of
the consummation of the Change in Control. For the avoidance of doubt, in the
event of a Change in Control, the Committee may, in its sole discretion,
terminate any stock option or stock appreciation right for which the exercise
price is equal to or exceeds the per share value of the consideration to be paid
in the Change in Control transaction without payment of consideration therefor.
3.7Right of Discharge Reserved
Neither the grant of an Award nor any provision in the Plan or in any Award
Agreement will confer upon any Grantee the right to continued Employment by the
Company or affect any right which the Company may have to terminate or alter the
terms and conditions of such Employment.
3.8
Nature of Payments

3.8.1Any and all grants of Awards and deliveries of Common Stock, cash,
securities or other property under the Plan will be in consideration of services
performed or to be performed for the Company by the Grantee. Awards under the
Plan may, in the discretion of the Committee, be made in substitution in whole
or in part for cash or other compensation otherwise payable to a Grantee. Only
whole shares of Common Stock will be delivered under the Plan. Awards will, to
the extent reasonably practicable, be aggregated in order to eliminate any
fractional shares. Fractional shares may, in the discretion of the Committee, be
forfeited or be settled in cash or otherwise as the Committee may determine.

19

--------------------------------------------------------------------------------



3.8.2All such grants and deliveries of shares of Common Stock, cash, securities
or other property under the Plan will constitute a special discretionary
incentive payment to the Grantee and will not be required to be taken into
account in computing the amount of salary or compensation of the Grantee for the
purpose of determining any contributions to or any benefits under any pension,
retirement, profit-sharing, bonus, life insurance, severance or other benefit
plan of the Company or under any agreement with the Grantee, unless the Company
specifically provides otherwise.
3.9Non-Uniform Determinations
3.9.1The Committee's determinations under the Plan and Award Agreements need not
be uniform and any such determinations may be made by it selectively among
persons who receive, or are eligible to receive, Awards under the Plan (whether
or not such persons are similarly situated). Without limiting the generality of
the foregoing, the Committee will be entitled, among other things, to make
non-uniform and selective determinations under Award Agreements, and to enter
into non-uniform and selective Award Agreements, as to (a) the persons to
receive Awards, (b) the terms and provisions of Awards and (c) whether a
Grantee's Employment has been terminated for purposes of the Plan.
3.9.2To the extent the Committee deems it necessary, appropriate or desirable to
comply with foreign law or practices and to further the purposes of the Plan,
the Committee may, without amending the Plan, establish special rules applicable
to Awards to Grantees who are foreign nationals, are employed outside the United
States, or both, and grant Awards (or amend existing Awards) in accordance with
those rules.
3.10Other Payments or Awards
Nothing contained in the Plan will be deemed in any way to limit or restrict the
Company from making any award or payment to any person under any other plan,
arrangement or understanding, whether now existing or hereafter in effect.
3.11
Plan Headings

The headings in the Plan are for the purpose of convenience only and are not
intended to define or limit the construction of the provisions hereof.
3.12
Termination of Plan

The Board reserves the right to terminate the Plan at any time; provided,
however, that in any case, the Plan will terminate May 8, 2023, and provided
further, that all Awards made under the Plan before its termination will remain
in effect until such Awards have been satisfied or terminated in accordance with
the terms and provisions of the Plan and the applicable Award Agreements, and
provided further that no Awards (other than a stock option or stock appreciation
right) that are intended to be Qualified Performance-Based Awards shall be
granted on or after the five-year anniversary of the stockholder approval of the
Plan unless the Performance Goals are reapproved (or other designated
performance goals are approved) by the stockholders no later

20

--------------------------------------------------------------------------------



than the first stockholder meeting that occurs in the fifth year following the
year in which stockholders previously approved the Performance Goals.
3.13
Section 409A

3.13.1It is the intention of the Company that no Award shall be “nonqualified
deferred compensation” subject to Section 409A, unless and to the extent that
the Committee specifically determines otherwise , and the Plan and the terms and
conditions of all Awards shall be interpreted, construed and administered in
accordance with this intent, so as to avoid the imposition of taxes and
penalties on Grantees pursuant to Section 409A. Any Award that is “nonqualified
deferred compensation” subject to Section 409A is intended to be compliant with
Section 409A and shall be construed and administered consistent with this
intent. The Company shall have no liability to any Grantee or otherwise if the
Plan or any Award, vesting, exercise or payment of any Award hereunder is
subject to the additional tax and penalties under Section 409A.
3.13.2Without limiting the generality of Section 3.13, with respect to any Award
made under the Plan that is intended to be “deferred compensation” subject to
Section 409A:
a.any payment due upon a Grantee's termination of Employment from the Company
shall be paid only upon such Grantee's “separation from service” from the
Company within the meaning of Section 409A;
b.if a Grantee is a “specified employee” (as such term is defined in Section
409A and as determined by the Company) as of the Grantee's termination of
Employment, any payments (whether in cash, shares or other property) to be made
with respect to the Award upon the Grantee's termination of Employment will be
accumulated and paid (without interest) on the earlier of (i) first business day
of the seventh month following the Grantee's “separation from service” (as such
term is defined and used in Section 409A) or (ii) the date of the Grantee's
death; if any payment to be made with respect to such Award would occur at a
time when the tax deduction with respect to such payment would be limited or
eliminated by Section 162(m) of the Code, such payment may be deferred by the
Company under the circumstances described in Section 409A until the earliest
date that the Company reasonably anticipates that the deduction or payment will
not be limited or eliminated;
c.if the Award includes a “series of installment payments” (within the meaning
of Section 1.409A-2(b)(2)(iii) of the Treasury Regulations), the Grantee's right
to the series of installment payments shall be treated as a right to a series of
separate payments and not as a right to a single payment;
d.if the Award includes “dividend equivalents” (within the meaning of Section
1.409A-3(e) of the Treasury Regulations), the Grantee's right to the dividend
equivalents shall be treated separately from the right to other amounts under
the Award; and

21

--------------------------------------------------------------------------------



e.to the extent required in order to avoid the imposition of any interest,
penalties and additional tax under Section 409A, for purposes of Section 3.6, a
Change in Control shall not have occurred unless such Change in Control is a
“change in the ownership or effective control” or a “change in the ownership of
a substantial portion of the assets” of Cole, in each case, as determined in
accordance with Section 409A, and, if such Change in Control has not occurred,
the issuance or transfer of the Award shall occur on the date of Grantee's
“separation from service” as determined in accordance with Section 409A.
3.14Governing Law
THE PLAN WILL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF MARYLAND, WITHOUT REGARD TO PRINCIPLES OF CONFLICT OF LAWS.
3.15
Choice of Forum

3.15.1The Company and each Grantee, as a condition to such Grantee's
participation in the Plan, hereby irrevocably submit to the exclusive
jurisdiction of any state or federal court located in Maricopa County, Arizona,
over any suit, action or proceeding arising out of or relating to or concerning
the Plan. The Company and each Grantee, as a condition to such Grantee's
participation in the Plan, acknowledge that the forum designated by this Section
3.15.1 has a reasonable relationship to the Plan and to the relationship between
such Grantee and the Company. Notwithstanding the foregoing, nothing herein will
preclude the Company from bringing any action or proceeding in any other court
for the purpose of enforcing the provisions of Section 3.15.1.
3.15.2The agreement by the Company and each Grantee as to forum is independent
of the law that may be applied in the action, and the Company and each Grantee,
as a condition to such Grantee's participation in the Plan, (i) agree to such
forum even if the forum may under applicable law choose to apply non-forum law,
(ii) hereby waive, to the fullest extent permitted by applicable law, any
objection which the Company or such Grantee now or hereafter may have to
personal jurisdiction or to the laying of venue of any such suit, action or
proceeding in any court referred to in Section 3.15.1, (iii) undertake not to
commence any action arising out of or relating to or concerning the Plan in any
forum other than the forum described in this Section 3.15 and (iv) agree that,
to the fullest extent permitted by applicable law, a final and non-appealable
judgment in any such suit, action or proceeding in any such court will be
conclusive and binding upon the Company and each Grantee.
3.15.3Each Grantee, as a condition to such Grantee's participation in the Plan,
hereby irrevocably appoints the General Counsel of Cole as such Grantee's agent
for service of process in connection with any action, suit or proceeding arising
out of or relating to or concerning the Plan, who will promptly advise such
Grantee of any such service of process.
3.15.4Each Grantee, as a condition to such Grantee's participation in the Plan,
agrees to keep confidential the existence of, and any information concerning, a
dispute,

22

--------------------------------------------------------------------------------



controversy or claim described in Section 3.15, except that a Grantee may
disclose information concerning such dispute, controversy or claim to the court
that is considering such dispute, controversy or claim or to such Grantee's
legal counsel (provided that such counsel agrees not to disclose any such
information other than as necessary to the prosecution or defense of the
dispute, controversy or claim).
3.16Waiver of Jury Trial
EACH GRANTEE WAIVES ANY RIGHT IT MAY HAVE TO TRIAL BY JURY IN RESPECT OF ANY
LITIGATION BASED ON, ARISING OUT OF, UNDER OR IN CONNECTION WITH THE PLAN.
3.17
Severability; Entire Agreement

If any of the provisions of the Plan or any Award Agreement is finally held to
be invalid, illegal or unenforceable (whether in whole or in part), such
provision will be deemed modified to the extent, but only to the extent, of such
invalidity, illegality or unenforceability and the remaining provisions will not
be affected thereby; provided that if any of such provisions is finally held to
be invalid, illegal, or unenforceable because it exceeds the maximum scope
determined to be acceptable to permit such provision to be enforceable, such
provision will be deemed to be modified to the minimum extent necessary to
modify such scope in order to make such provision enforceable hereunder. The
Plan and any Award Agreements contain the entire agreement of the parties with
respect to the subject matter thereof and supersede all prior agreements,
promises, covenants, arrangements, communications, representations and
warranties between them, whether written or oral with respect to the subject
matter thereof.
3.18
No Third Party Beneficiaries

Except as expressly provided in an Award Agreement, neither the Plan nor any
Award Agreement will confer on any person other than the Company and the Grantee
of any Award any rights or remedies thereunder. The exculpation and
indemnification provisions of Section 1.3.4 will inure to the benefit of a
Covered Person's estate and beneficiaries and legatees.
3.19
Successors and Assigns of Cole

The terms of the Plan and Awards hereunder will be binding upon and inure to the
benefit of Cole and any successor entity contemplated by Section 3.6.
3.20
Effective Date

The Plan became immediately effective upon its adoption by the Board on May 8,
2013 (the “Effective Date”).





23